Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/19/2021 has been entered.

Status of the application
 3.	 Claims 1 -2, 4, 11-13, 16-17 and 19 are pending in this office action.
	Claims 5-10, 20, 21 have been further cancelled.
Claims 1-2, 4, 11-13, 16-17, and 19 have been rejected.
	
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

5.    The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.   	 Claims 1-2, 4, 11,13,16,17,19, are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2012/0302731 in view of Donhowe et al. US 2003/0134007 in view of Diller et al. USPN 2851360 and further  in view of Hundscheid et al. US 2009/0068315 and further in view of Cruz Santa et al. US 2012/0258236 and further  as evidenced by Jackson et al. US 2017/0105379 (It is an additional evidentiary reference and not a prior art) and further as evidenced by NPL Xiros et al. (in Waste Biomass Valor vol. 3: 213-232, 2012). 

8.	 Regarding claims 1 -2, 4, 16, 17, 19, Li et al. discloses that the pure protein hydrolysate having bioactive peptide as protein/peptide powder having hypoglycemic activity can be used in foods drinks etc. (at least in [0064]-[0066]) and the size of the peptide is between 1000-5000 Da (at least in claim 18 of Li et al.). 
	It is to be noted that the drink can be of any types of drink including acidic drink also. However, more specifically, Li et al. is silent about acidic beverage.
Li et al. is silent about the amount of brewer’s spent grain based protein powder in the acidic liquid food product.
Donhowe et al. discloses that a protein /peptide containing beverage can include 0.33 to 5% by weight of protein which includes hydrolyzed protein also (at least in claims 3 and 4). Donhowe et al. also discloses that the beverage can be broadly from many ingredients from orange etc. fruit and can be carbonated beverage also, therefore can be acidic beverage also (at least in [0060] and in claims 8, 13) and protein can be hydrolyzed protein also (claim 4). Therefore, it can be from any source of hydrolyzed protein including BSG protein also which provides the cost effective source and having bioactive peptide also (in Li et al.[0064], [0065]). It is also to be noted that Donhowe et al. discloses that “malt brewed beer” ([0063]). 

It is known and is evidenced by NPL Xiros et al. that undegraded malted barley grain is “Brewer’s spent grain (at least in page 214, Fig 1). Therefore, the beverage of Donhowe et al. is analogous art to be combined to modify Li et al. with the hydrolyzed protein/peptide which is “Brewer’s spent grain as originated from malted barley grain as evidenced by NPL Xiros et al. (in NPL Xiros et al., at least in page 214, Fig 1). 
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify protein powder of SBG of Li et al. (at least in claims 1,17,18 of Li et al.) into liquid foodstuff by using the  teaching of Donhowe et al. who discloses the protein/peptide containing supplement in the  beverage composition and the beverage can be broadly from many ingredients from orange etc. fruit and can be carbonated beverage also, and protein can be hydrolyzed protein also (claim 4),  therefore carbonated beverage (at least in [0060] and in claims 8, 13 of Donhowe et al.) and carbonated beverage pH can be maintained at acidic pH including less than pH 4.7 as disclosed by Diller et al. (at least in claim 1 of Diller et al.) as desired acidic beverage of choice.
Regarding claim 16, Donhowe et al. discloses that a beverage can be made using various ingredients including protein in an amount of from 3.3 to 50 gms/Liter ([0017] and claim 3 of Donhowe et al.) and /or 1gm/12 fl. Oz ([0073]).
Li et al. in view of secondary prior arts are silent about the (i) PDCAAS value as claimed in claims 1, 16.


Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Li et al. to include the teaching of Hundscheid et al. to achieve PDCAAS value greater than 0.9 in order to have good quality brewer’s spent grain protein for the use as food or to add in other food composition.
Cruz Serna et al. discloses that the PDCAAS, Protein digestibility score (i.e. Protein Efficiency Ratio, PER) and essential amino acids and their amount in the protein determines the amino acid score and PER values and they are interlinked parameters to evaluate protein quality ([0005]-[0007], even in background section, it is well-known fact) and the PDCAAS value depends on the enriched amount of essential amino acids including Lysine (Table 3, [0024]-[0025]) to meet claims 4 and 19. Therefore, the supplementation of Lysine will enhance the PDCAAS value more than 0.7.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Li et al.to include the teaching of Cruz Santa et al. to evaluate PDCAAS and “protein digestibility score’ (or PER value ) by evaluating the amino acid scores (in Table 3, [0024], [0025] of Cruz Santa et al.) in order to have good quality brewer’s spent grain protein for the use as food or to add in other food composition.

Therefore, it is within the skill of one of ordinary skill in the art to use the combined teaching to achieve the protein quality as guided by these parameters.
It is also to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score” as claimed in claims 1,2, 16,17, the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

9.    Regarding claim 11, Li et al. discloses that the protein rich product can be in dry form i.e. powder form ([0064] and can be used to make food, drink etc.  composition ([0066]). Donhowe et al. also discloses that it is mixed in liquid solution comprises water 

10.	Regarding claim 13, Li et al. discloses that the protein rich product can be in dry form i.e. powder form ([0064] and can be used to make food, drink etc. composition ([0064]-[0066]).  Donhowe et al. discloses that liquid solution comprises water (at least in [0017]). Therefore it meets claim 13. 

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2012/0302731 in view of secondary prior arts of record as applied to claim 1 and further in view of Luebbers et al. (WO 2004/060080).

12.    	Regarding claim 12, Li et al. in view of secondary prior arts of record are silent about protein powder solution packaging to have an extended shelf life.
Luebbers et al. discloses the method of aseptically packaging method to package hydrolyzed protein containing liquid nutritional formula having an improved shelf-life (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf-life, page 10, lines 8-10 and claim 1). Luebbers et al. also discloses that the ingredients are added in water (Table 1, page 19) and therefore, protein powder can be mixed with 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify  Li et al. in view of secondary prior arts of record, to include the teaching of Luebbers et al. in order to make protein powder mixed in water solution in an aseptic packaging for an extended shelf life of the product (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf-life, page 10, lines 8-10, Table 1 , page 19 and claim 1).

Response to arguments
13.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. Therefore, the arguments are considered as moot. Examiner has used new primary prior art and secondary prior arts to address the amended claims 1, 2, 4, 11-13 and 16, 17, 19. 
Applicants argument that “BSG based protein is not soluble in acidic pH” is considered. However, it is to be noted that it is not the protein, it is hydrolyzed peptide having disclosed MW 1000 and 5000 Da (in Li et al.) which is different than the BSG protein which precipitates in acidic pH due to its isoelectric pH value in the range of between pH 4.0-5.0 and as is disclose by Li et al. also who made precipitation of BSG protein at this pH followed by freeze drying the protein ([0024]) and then this freeze dried powder BSG protein was hydrolyzed to make small peptides of 1000-5000 Da size peptides (at least 

Conclusion
14.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792